Exhibit 10.8

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

Effective as of January 1, 2012



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

TABLE OF CONTENTS

 

          Page   ARTICLE 1    Definitions      1    ARTICLE 2    Selection,
Enrollment, Eligibility      7    2.1    Selection as a Participant      7   
2.2    Enrollment and Eligibility Requirements; Commencement of Participation   
  7    2.3    Amendment of Eligibility Criteria      8    ARTICLE 3    Deferral
Commitments/Vesting/Crediting/Taxes      8    3.1    Minimum and Maximum
Deferral      8    3.2    Timing of Deferral Elections; Effect of Election Form
     9    3.3    Withholding and Crediting of Annual Deferral Amounts      10   
3.4    Company Contribution Amounts      10    3.5    Vesting      11    3.6   
Crediting/Debiting of Account Balances      12    3.7    FICA and Other Taxes   
  13    3.8    Mandatory Deferrals      14    ARTICLE 4    Distributions of
Benefits      14    4.1    Distributions/Events Generally      14    4.2   
In-Service Distributions      15    4.3    Distributions After Separation from
Service      16    4.4    Unforeseeable Emergency      17    4.5    Automatic
Cash-Out      17    4.6    Withholding for Taxes      17    4.7    Payment to
Guardian      17    4.8    Payment of Mandatory Deferrals      17    ARTICLE 5
   Death Benefit      18    5.1    Death Benefit      18    5.2    Payment of
Death Benefit      18    ARTICLE 6    Beneficiary Designation      18    6.1   
Beneficiary      18    6.2    Beneficiary Designation; Change; Spousal Consent
     18    6.3    Acknowledgement      18    6.4    No Beneficiary Designation
     19    6.5    Doubt as to Beneficiary      19    6.6    Discharge of
Obligations      19   

 

 

-i-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

ARTICLE 7      Leave of Absence      19    7.1      Paid Leave of Absence     
19    7.2      Unpaid Leave of Absence      19    ARTICLE 8      Change in
Control      19    ARTICLE 9      Termination of Plan, Amendment or Modification
     20    9.1      Termination of Plan      20    9.2      Amendment      20   
9.3      Effect of Payment      20    ARTICLE 10      Administration      21   
10.1      Administrative Duties      21    10.2      Administration Upon Change
In Control      21    10.3      Agents      21    10.4      Binding Effect of
Decisions      21    10.5      Indemnity of Company      21    10.6     
Employer Information      22    ARTICLE 11      Other Benefits and Agreements   
  22    11.1      Coordination with Other Benefits      22    ARTICLE 12     
Claims Procedures      22    12.1      Presentation of Claim      22    12.2
     Notification of Decision      22    12.3      Review of a Denied Claim     
23    12.4      Decision on Review      23    12.5      Legal Action      24   
ARTICLE 13      Trust      24    13.1      Establishment of the Trust      24   
13.2      Interrelationship of the Plan and the Trust      24    13.3     
Distributions From the Trust      24    ARTICLE 14      Miscellaneous      24   
14.1      Status of Plan      24    14.2      Unsecured General Creditor      24
   14.3      Employer’s Liability      25   

 

 

-ii-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

14.4        Nonassignability      25    14.5        Not a Contract of Employment
     25    14.6        Furnishing Information      25    14.7        Terms     
25    14.8        Captions      25    14.9        Governing Law      25    14.10
     Notice      26    14.11      Successors      26    14.12      Spouse’s
Interest      26    14.13      Validity      26    14.14      Incompetent     
26    14.15      Domestic Relations Orders      26    14.16      Distribution in
the Event of Income Inclusion Under Code Section 409A      27    14.17     
Deduction Limitation on Benefit Payments      27    14.18      Permitted Delays
for Potential Federal Securities Laws or Other Violations      27    14.19     
Forfeiture      27    14.20      Correction of Code Section 409A Compliance
Errors      28   

 

 

-iii-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Huntington
Bancshares Incorporated, a Maryland corporation, and its subsidiaries and
affiliates, if any, that are participating employers in this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

The Company previously maintained the Huntington Bancshares Incorporated
Executive Deferred Compensation Plan amended and restated effective on
October 15, 2008 (the “Prior Plan”), and effective for all deferrals on or after
January 1, 2005, that are subject to the provisions of Section 409A of the Code.
Any deferrals made before January 1, 2012, including with respect to amounts
that are not yet vested or paid, shall be governed under the terms of the Prior
Plan. This Plan is effective for all amounts deferred on or after January 1,
2012. This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and regulations, and shall be
operated and interpreted in accordance with this intention.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings set forth in this Article
1:

 

1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

 

1.2 “Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, plus (b) any Mandatory Deferrals made during a Plan Year, plus
(c) Company Contribution Amounts or any other amounts credited or debited to
such amounts pursuant to this Plan, less (d) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, LTIP Amounts, RSUs, and any other compensation designated by the
Company that a Participant defers in accordance with Article 3 for any one Plan
Year, without regard to whether such amounts are withheld and credited during
such Plan Year.

 

1.4

“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due

 

 

-1-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  to the Participant shall be calculated by multiplying the balance of the
Participant’s benefit by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due to the
Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method for the Retirement Benefit, the first payment shall be 1/10
of the vested Account Balance, calculated as described in this definition. The
following year, the payment shall be 1/9 of the vested Account Balance,
calculated as described in this definition. The amount of the first annual
payment shall be calculated as of the Valuation Date, and the amount of each
subsequent annual payment shall be calculated on or around each anniversary of
such Valuation Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a series
of separate individual payments rather than as entitlement to a single payment.

 

1.5 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding the following items:
(i) distributions from nonqualified deferred compensation plans, (ii) bonuses,
(iii) commissions, (iv) overtime, (v) fringe benefits, (vi) stock options,
(vii) restricted stock units, (viii) relocation expenses, (ix) incentive
payments, (x) non monetary awards, (xi) director fees and other fees, and
(xii) automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), 403(b), or 132(f) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Company that a Participant completes, signs and returns to the
Company to designate one or more Beneficiaries.

 

1.8 “Benefit Eligibility Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution, as provided.

 

1.9 “Board” shall mean the board of directors of the Company.

 

1.10 “Bonus” shall mean (i) any compensation, in addition to Base Salary, LTIP
Amounts and RSUs, earned by a Participant under any Employer’s annual bonus,
commission and other cash incentive plans or other arrangements designated by
the Committee as further specified on any Election Form and (ii) any signing
bonus that is not yet earned, as further specified to the extent compliant with
Code Section 409A on any Election Form.

 

 

-2-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

1.11 “Change in Control” shall mean with respect to the Company, the occurrence
of any of the following:

 

  (a) Any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act other than the Company or any “person” who as of the effective date
is a director or officer of the Company or whose shares of common stock of the
Company are treated as “beneficially owned” (as such term is used in Rule
13(d)-3 of the Exchange Act) by any such director or officer becomes beneficial
owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company
than outstanding securities;

 

  (b) Individuals who constitute the board of directors of the Company
(“Incumbent Board”) cease for any reason to constitute at least a majority of
the board, provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election, was approved by a
vote of at least a majority of the directors comprising the Incumbent Board
shall be considered as if such an individual were a member of the Incumbent
Board, but excluding for this purpose any such individual whose initial
assumption of office occurs as a result of either an actual or a threatened
election contest (as such terms are used in Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the board;

 

  (c) A merger or a consolidation of the Company, other than a merger or
consolidation in which the voting securities of the Company immediately prior to
the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity)
fifty-one percent (51%) or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with another
entity;

 

  (d) A sale, exchange, lease, mortgage, pledge, transfer, or other disposition
(in a single transaction or series of related transactions) of all or
substantially all of the assets of the Company which shall include, without
limitation, the sale of assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of the Company on a consolidated
basis;

 

  (e) Any liquidation or dissolution of the Company;

 

  (f) A reorganization, reverse stock split, or recapitalization of the Company
which would result in any of the foregoing; or

 

  (g) A transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13 “Compensation Committee” or “Committee” shall mean the Compensation
Committee of the Board of Directors.

 

1.14 “Company” shall mean Huntington Bancshares Incorporated, a Maryland
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

 

-3-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

1.15 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

 

1.16 “Election Form” shall mean the form or forms, which may be in electronic
format, established from time to time by the Company that a Participant
completes, signs and returns to the Company to make elections under the Plan.

 

1.17 “Employee” shall mean a person who is an employee of an Employer.

 

1.18 “Employer(s)” shall be defined as follows:

 

  (a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Company to participate in the Plan.

 

  (b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

  (i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

 

  (ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

 

1.19 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.20 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

 

1.21 “Investment Funds” shall mean hypothetical investment alternatives based on
mutual funds or other investments, including deemed interest crediting measures,
selected by the Company for the purpose of determining the earnings (or losses)
on a Participant’s Account Balance.

 

1.22 “LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant under any Employer’s long-term
incentive plan or any other long-term incentive arrangement designated by the
Company, including performance units.

 

 

-4-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

1.23 “Mandatory Deferral” means any Bonus, LTIP Amount, RSU, or such other
compensation that the Company requires a Participant to defer under the terms of
an applicable incentive plan arrangement.

 

1.24 “Participant” shall mean any Employee (a) who is selected to participate in
the Plan, (b) whose executed Election Form is accepted by the Company, and
(c) whose eligibility to participate in this Plan has not terminated.

 

1.25 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Company in
accordance with Treas. Reg. §1.409A-1(e).

 

1.26 “Plan” or “409A Plan” shall mean the Huntington Bancshares Incorporated
Executive Deferred Compensation Plan, effective January 1, 2012, which shall be
evidenced by this instrument, as it may be amended from time to time, and by any
other documents that together with this instrument define a Participant’s rights
to amounts credited to his or her Account Balance.

 

1.27 “Plan Year” shall mean (a) a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year, (b) in the case
of LTIP Amounts, the period beginning January 1 of a calendar year and ending on
the last day of the performance cycle in which such LTIP Amounts are earned, or
(c) such other period as designated by the Committee or Company.

 

1.28 “Restricted Stock Unit” or “RSU” shall mean any restricted stock unit award
including dividend equivalents unless otherwise determined by the Committee
granted under the Huntington Bancshares Incorporated Second Amended and Restated
2007Stock and Long-Term Incentive Plan, or any new or successor plan.

 

1.29 “Retirement,” “Retire(s)” or “Retired” shall mean the retirement from
employment with the Company under one or more of the retirement plans of the
Company, or as otherwise defined by the Committee.

 

1.30 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily, as
determined by the Company in accordance with Treas. Reg. §1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Employer. A Participant shall be considered
to have experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

 

 

-5-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

   If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

   If leave of absence is due to disability, then the applicable period
described previously shall be 29 months instead of 6 months. For this purpose,
“disability” shall mean any medically determinable physical or mental impairment
that can be expected to result in death or last a continuous period of not less
than 6 months that causes the employee to be unable to perform the duties of his
or her position or a similar job.

 

1.31 “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Company in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:

 

  (a)

The Company’s identification of the individuals who fall within the definition
of “key employee” under Code Section 416(i) (without regard to paragraph
(5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and

 

  (b)

Each Participant who is among the individuals identified as a “key employee” in
accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date and ends March 31st of the following year.

 

1.32 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 13.

 

1.33 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

 

-6-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

1.34 “Valuation Date” shall mean:

 

  (a) In the case of an In-Service Distribution, the last business day of each
calendar month in which the In-Service Distribution is designated;

 

  (b) The last business day of the month after the month in which any other
Benefit Eligibility Date occurs other than a Separation from Service for a
Specified Employee;

 

  (c)

In the case of a Separation from Service for a Specified Employee, the date that
is the last business day of the sixth (6th) month after the month in which the
Participant experiences a Separation from Service, unless due to such
Participant’s death, in which case payment generally shall be made to the
Beneficiary as soon as practicable after the date of the Participant’s death; or

 

  (d) Any other date chosen by the Committee or Company to determine the value
of a Participant’s Account Balance.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection as a Participant. Participation in the Plan shall be limited, as
determined by the Committee in its sole discretion, to a select group of
management or highly compensated Employees. From that group, the Company shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  (a) As a condition to participation, each selected Employee shall complete,
execute and return to the Company an Election Form, and such Employee also may
execute a Beneficiary Designation Form by the deadline(s) established by the
Company in accordance with the applicable provisions of this Plan. In addition,
the Company shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

 

  (b) Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Company determines that
the Employee has met all enrollment requirements set forth in this Plan,
including returning all required documents to the Company within the specified
time period and in the terms specified by the Company.

 

  (c) If an Employee fails to meet all requirements established by the Company
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

 

 

-7-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

2.3 Amendment of Eligibility Criteria. Eligibility for participation in one year
does not guarantee eligibility to participate in a future year. The Committee
may, in its discretion, change the criteria for eligibility for any reason,
provided however, that it is always limited to a select group of management or
highly compensated employees.

ARTICLE 3

Deferral Commitments/Vesting/Crediting/Taxes

 

3.1 Minimum and Maximum Deferral.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer (if eligible to receive such compensation), his or her Base Salary, Bonus,
LTIP Amounts, RSUs, and/or other designated compensation, to be his or her
Annual Deferral Amount; provided however, that the Company may require that in
order for a deferral election to be effective, the amount deferred must satisfy
minimum and maximum amounts specified by the Company.

 

     Further, a Participant may elect to defer only the portion of any Bonus,
LTIP Amount, or other designated compensation that exceeds a specified amount.
Notwithstanding the foregoing, Mandatory Deferrals may be less than the minimum
and greater than the maximum amounts that may otherwise be specified by the
Company for Annual Deferral Amounts to the extent necessary to comply with
applicable law, guidance, or Company policies.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Regulations,
the minimum and maximum amount of the Participant’s Base Salary, Bonus, LTIP
Amounts or other designated compensation that may be deferred by the Participant
for the Plan Year shall be determined by applying the percentages set forth in
Section 3.1(a) to the portion of such compensation attributable to services
performed after the date that the Participant’s deferral election is made.

 

  (c) No Right to Deferrals. A Participant may elect to defer Base Salary,
Bonus, LTIP Amounts, RSUs, and/or other designated compensation only if the
Company first provides the Participant the ability to defer any such
compensation. If the Company has provided the Participant with such a right,
this Plan will govern the administration of the deferrals. This Plan does not
create any right to defer Base Salary, Bonus, LTIP Amounts, RSUs, and/or other
designated compensation that the Company has not granted previously.

 

 

-8-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

3.2 Timing of Deferral Elections; Effect of Election Form.

 

  (a)

General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, LTIP Amounts, RSUs, and/or other designated compensation, the
Participant must submit an Election Form on or before the deadline established
by the Company, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.

 

     Any deferral election for a Plan Year made in accordance with this
Section 3.2(a) shall be irrevocable as of December 31 of the preceding Plan Year
in which such compensation will be earned; provided, however, that if the
Company permits or requires Participants to make a deferral election by the
deadline described above for an amount that qualifies as Performance-Based
Compensation, the Company may permit a Participant to subsequently change his or
her deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(c) below.

 

  (b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, LTIP Amounts, RSUs, and/or other designated compensation
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.

 

     If a deferral election made in accordance with this Section 3.2(b) relates
to compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

    

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the selected Employee
becomes eligible to participate in the Plan.

 

  (c) Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Company may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Company, which in no event shall be later than 6
months before the end of the performance period.

 

    

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c),

 

 

-9-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  (i) the performance criteria must relate to a performance period of at least
12 consecutive months, and (2) the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

  (d)

Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture (e.g.
certain RSUs). With respect to compensation (i) to which a Participant has a
legally binding right to payment in a subsequent year, and (ii) that is subject
to a forfeiture condition requiring the Participant’s continued services for a
period of at least 12 months from the date the Participant obtains the legally
binding right, the Company may determine that an irrevocable deferral election
for such compensation may be made by timely delivering an Election Form to the
Committee in accordance with its rules and procedures, no later than the 30th
day after the Participant obtains the legally binding right to the compensation,
provided that the election is made at least 12 months in advance of the earliest
date at which the forfeiture condition could lapse, as determined in accordance
with Treas. Reg. §1.409A-2(a)(5).

 

    

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 

3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP
Amounts, RSUs, (and any other designated compensation) portion of the Annual
Deferral Amount shall be withheld at the time the Bonus, Commissions, LTIP
Amounts, RSUs, and other compensation are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to the Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant.

 

3.4 Company Contribution Amount.

 

  (a) For each Plan Year, an Employer may credit amounts to a Participant’s
Annual Account in accordance with employment or other agreements entered into
between the Participant and the Employer, which amounts shall be part of the
Participant’s Company Contribution Amount for that Plan Year. Such amounts shall
be credited to the Participant’s Annual Account in cash for the applicable Plan
Year on the date or dates prescribed by such agreements.

 

  (b)

For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires in cash to any Participant’s Annual
Account under this Plan, which

 

 

-10-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  amount shall be part of the Participant’s Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year. The
Company Contribution Amount described in this Section 3.4(b), if any, shall be
credited to the Participant’s Annual Account for the applicable Plan Year on a
date or dates to be determined by the Committee.

 

  (c) If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into this Plan, no later than the date
on which such Company Contribution Amount is credited to the applicable Annual
Account of the Participant.

 

3.5 Vesting.

 

  (a) A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.6.

 

  (b) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.6, in accordance with the vesting
schedule(s) set forth in his or her employment agreement or any other agreement
entered into between the Participant and his or her Employer. If not addressed
in such agreements, a Participant shall vest in the portion of his or her
Account Balance attributable to any Company Contribution Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.6, in accordance with
the following schedule:

 

Years of Plan Participation

   Vested Percentage  

Less than 1 year

     0 % 

At least 1 year but less than 2 years

     33 % 

At least 2 years but less than 3 years

     66 % 

At least 3 years

     100 % 

 

  (c) Notwithstanding anything to the contrary contained in this Section 3.5, in
the event of a Change in Control, upon a Participant’s Separation from Service
on or after qualifying for Retirement, or death prior to Separation from
Service, any amounts that are not vested in accordance with Section 3.5(b)
above, shall immediately become 100% vested.

 

  (d) Notwithstanding subsection 3.5(c) above, the Company has the discretion
not to accelerate the vesting provisions described in Section 3.5(b) upon a
Change in Control to the extent that the Company determines that such
acceleration would cause the deduction limitations of Section 280G of the Code
to become effective. In the event of such a determination, the Company and
Participant may agree to an appropriate method to verify the Company’s
calculations with respect to the application of Section 280G.

 

 

-11-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  (e) Section 3.5(d) shall not prevent the acceleration of the vesting
provisions described in Section 3.5(b) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

 

  (f) If a Participant’s Account Balance has been credited with any Mandatory
Deferral that is subject to a vesting period (as set forth by the Company in
accordance with the applicable plan under which the amount of the Mandatory
Deferral was earned), and the Participant terminates service with the Company
for any reason prior to meeting the vesting requirements for such Mandatory
Deferral, then that portion of the Mandatory Deferral that is not vested, and
the earnings on such nonvested portion, shall be forfeited and deducted from the
Participant’s Account Balance.

 

3.6 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the Committee
or the Company, in its sole discretion, amounts shall be credited or debited to
a Participant’s Account Balance in accordance with the following rules:

 

  (a) Investment Funds. Unless otherwise determined by the Committee, the
Participant may elect one or more of the Investment Funds provided by the
Company, in its sole discretion but under general direction from the Committee,
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the Company may, in its sole discretion,
discontinue, substitute or add an Investment Fund. Each such action will take
effect on such date established by the Company. One of the Investment Funds may
include a Company common stock fund. For purposes of such a common stock fund,
all dividend equivalents payable in relation to common stock will be credited to
the Participant’s Account Balance in the form of additional whole or fractional
shares of common stock.

 

  (b)

Election of Investment Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Investment Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance. If a
Participant does not elect any of the Investment Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Investment Fund, as determined by the Company, in
its sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Company that is accepted by the Company, to
add or delete one or more Investment Fund(s) to be used to determine the amounts
to be credited or debited to his or her Account Balance, or to change the
portion of his or her Account Balance allocated to each previously or newly
elected Investment Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Company, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant

 

 

-12-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Company, in its sole discretion,
may impose limitations on the frequency with which one or more of the Investment
Funds elected in accordance with this Section 3.6(b) may be added or deleted by
such Participant; furthermore, the Company, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account Balance allocated to each previously or newly elected
Investment Fund.

 

  (c) Proportionate Allocation. In making any election described in
Section 3.6(b) above, the Participant shall specify on the Election Form, in
increments specified by the Company, the percentage of his or her Account
Balance or Investment Fund, as applicable, to be allocated/reallocated.

 

  (d) Crediting or Debiting Method. The performance of each Investment Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Investment Funds by the Participant.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only, and a Participant’s election of any such Investment
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Investment
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Investment Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

 

3.7 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, LTIP
Amounts, RSUs and/or other designated compensation that is not being deferred,
in a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes on such Annual Deferral Amount. If necessary, the Company
may reduce the Annual Deferral Amount in order to comply with this
Section 3.7(a). If necessary, the Company may reduce the Annual Deferral Amount
to provide for deferrals under the Supplemental Stock Purchase Plan, the
Supplemental Retirement Income Plan, or other nonqualified plans.

 

 

-13-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  (b) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

  (c) Annual Elections. To the extent permitted by the Company, a Participant
may be able to complete a separate Election Form for each year’s Annual Deferral
Amount. If permitted by the Company, on each such Election Form, a Participant
may elect to defer a different Annual Deferral Amount from what was deferred on
a previous Election Form and choose a different time and form of payment for
that year’s Annual Deferral Amount from what was selected on a previous Election
Form, provided that such times and forms of payment are made in accordance with
Article 4. If no Election Form is submitted for a particular year’s Annual
Deferral Amount, then the Participant shall be deemed not to have made an
election to defer compensation for that year.

 

  (d) Corporate Transactions. In the event that the Company determines that any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of common
stock or other securities of the Company, issuance of warrants or other rights
to purchase common stock or other securities of the Company, or other similar
corporate transactions or events affects the common stock, an appropriate
adjustment to the Participant’s Account Balance shall be made to prevent
reduction or enlargement of the Participant’s benefits under the Plan.

 

3.8 Mandatory Deferrals. The amount of any Mandatory Deferral shall be
established in accordance with the timing rules set forth in this Plan for
Participants to complete an Election Form, or at any later time permitted under
Code Section 409A. In general, Mandatory Deferrals shall be subject to the terms
of this Plan. Notwithstanding the foregoing, the Company, in accordance with the
applicable plan under which the Mandatory Deferral was earned, shall determine
the vesting schedule, if any, that applies to the Mandatory Deferral and whether
the Mandatory Deferral is subject to any investment restrictions. Mandatory
Deferrals shall be credited to a Participant’s Annual Account as soon as
practicable after the amounts otherwise would have been paid to the Participant.

ARTICLE 4

Distributions of Benefits

 

4.1

Distributions/Events Generally. Participants generally will not be entitled to
receive a distribution of their Account Balance until they experience a
Separation from Service with the Employer for any reason. A Participant may
receive a distribution before Separation from Service, however, in accordance
with this Article 4,

 

 

-14-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  upon (1) an Unforeseeable Emergency that occurs before Separation from
Service, or (2) a year (or years) that has been designated by the Participant in
an Election Form and that occurs before Separation from Service. A Participant
who elects to defer compensation otherwise payable in the form of common stock
of the Company, $0.01 par value (“common stock”) shall receive the distribution
of such compensation only in the form of common stock. Any portions of the
Account Balance hypothetically invested in a Company common stock fund also will
be paid in the form of common stock. All other portions of the Account Balance
will be paid in the form of cash.

 

4.2 In-Service Distributions.

 

  (a) General Payments. A Participant may elect, in his or her Election Form for
each Plan Year, to receive the portion of his or her Account Balance elected to
be distributed as an In-Service Distribution and all amounts credited or debited
thereto, in a specified year while employed with an Employer (an “In-Service
Distribution”). The Participant may receive such an In-Service Distribution in
the amount specified on his or her Election Form only as a lump sum.

If a Participant elects to receive an In-Service Distribution as a lump sum, the
amount of the lump sum payment will be based on the value of the Participant’s
Account Balance as of the Valuation Date that immediately follows the Benefit
Eligibility Date of the designated year. The Benefit Eligibility Date for an
In-Service Distribution is the close of business as of the last business day of
the month a Participant selected on his or her Election Form for an In-Service
Distribution, or such other date provided by the Company. The distribution date
generally shall be as soon as practicable after such date, or if later, within
such time frame permitted under Code Section 409A and the guidance and
regulations thereunder.

 

  (b) Modifying In-Service Distributions. The Company, in its discretion, may
allow a Participant to modify his or her election as to the form or time of
distribution of the portion of his or her Account Balance elected to be paid in
an In-Service Distribution in a specified year and earnings thereon, if (1) such
election does not take effect until at least 12 months after the date on which
the election is made, (2) the first payment with respect to which such election
is made is deferred for a period of not less than five (5) years from the date
on which such payment would otherwise have been made, and (3) any election
related to a payment to be made at a specified date is made at least 12 months
prior to the date of the first scheduled payment. For purposes of the Plan, the
term “payment” means each separate installment and not the collective group of
installment payments.

 

  (c) Precedence of Distributions. In the event a Participant has a Separation
from Service, Unforeseeable Emergency, or other event that triggers distribution
of benefits under this Plan, all amounts subject to an In-Service Distribution
shall be paid in accordance with other applicable provisions of the Plan and not
under this Section 4.2. If, however, a Participant made an election to postpone
an In-Service Distribution under Section 4.2(b), and the Participant experiences
a Separation from Service, the distribution will be made in accordance with
Section 4.2(b) and not Section 4.3.

 

 

-15-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Eligibility Date for such Scheduled
Distribution.

 

4.3 Distributions After Separation from Service.

 

  (a) Generally. If a Participant experiences a Separation from Service with an
Employer, the provisions of this Section 4.3 shall apply to the distribution of
the Participant’s Account Balance. The Participant may elect, in his or her
Election Form for each Plan Year to receive such benefits payable upon a
Separation from Service that is a Retirement as a lump sum or installments,
pursuant to the Annual Installment Method over a period not to exceed 15 years,
or a combination of the lump sum and installments as described in this Plan. If
Separation from Service is not a Retirement, such payments shall be made in a
lump sum or pursuant to the Annual Installment Method over a period not to
exceed 3 years. If no election is made as to the form of payment, then payment
shall be made as a lump sum.

 

  (b) Lump Sum. If payment of a Participant’s Account Balance is to be made to
the Participant in a lump sum, the lump sum payment generally shall be made on
or as soon as administratively practicable after the Valuation Date.

 

  (c) Installments. If payment of a Participant’s Account Balance is to be made
to the Participant in annual installments, the distribution of the first annual
installment payment generally shall be made on or as soon as administratively
practicable after the Valuation Date. The amount of this first installment
payment shall be based on the value of the Participant’s Account Balance as of
the Valuation Date. Each subsequent installment payment generally shall be paid
in accordance with the Annual Installment Method described in Section 1.4.

 

  (d) Combination Lump Sum and Installments. If a payment of a Participant’s
Account Balance is to be made to the Participant in a combination of a lump sum
and annual installments, the distribution of the lump sum generally shall be
made as soon as practicable after the Valuation Date. Each subsequent
installment payment generally shall be paid in accordance with the Annual
Installment Method described in Section 1.4.

 

  (e)

Modifying Separation from Service Distributions. The Employer, in its
discretion, may allow a Participant to modify his election as to the form or
time of distribution of his entire Account Balance, and earnings thereon, if
(1) such election does not take effect until at least 12 months after the date
on which the election is made, (2) the first payment

 

 

-16-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  with respect to which such election is made is deferred for a period of not
less than 5 years from the date on which such payment would otherwise have been
made, and (3) such election is made at least 12 months before the Benefit
Eligibility Date that otherwise would have applied to the Participant’s Account
Balance. For purposes of the Plan, the term “payment” means each separate
installment and not the collective group of installment payments.

 

4.4 Unforeseeable Emergency. Upon finding that a Participant has suffered an
Unforeseeable Emergency, the Committee may, in its sole discretion, make
distributions from the Participant’s Account Balance and/or allow a Participant
to suspend the elections made on his or her Election Form entirely. The amount
of such distribution shall be limited to the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Any distribution pursuant to this Section 4.4 shall
be payable in a lump sum. The distribution shall be paid within 30 days after
the determination of an Unforeseeable Emergency.

 

4.5 Automatic Cash-Out. In the event a Participant’s Account Balance at the time
distribution begins, or following a distribution or an installment payment, is
two times the then current limit under Code Section 402(g) or less, that balance
shall be paid to the Participant or his Beneficiary in a lump sum on the next
annual installment distribution date notwithstanding any form of benefit payment
elected by the Participant.

 

4.6 Withholding for Taxes. To the extent required by the law in effect at the
time payments are made, an Employer shall withhold from the payments made
hereunder any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2).

 

4.7 Payment to Guardian. The Committee may direct payment to the duly appointed
guardian, conservator or other similar legal representative of a Participant or
Beneficiary to whom payment is due. In the absence of such a legal
representative, the Committee may, in its sole and absolute discretion, make
payment to a person having the care and custody of a minor, an incompetent or a
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetency, status as a minor, or incapacity. Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

4.8

Payment of Mandatory Deferrals. Notwithstanding any provision of the Plan to the
contrary, the vested portion of a Participant’s Account Balance attributable to
a Mandatory Deferral shall be paid at the time and in the form

 

 

-17-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  provided in accordance with the applicable plan under which the amount of the
Mandatory Deferral was earned. The Company may, but is not required to, allow a
Participant to complete an Election Form in accordance with the rules set forth
in this Plan to elect an alternative time or form of payment.

ARTICLE 5

Death Benefit

 

5.1 Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on the Valuation Date for such benefit,
which shall be the date on which the Company is provided with proof that is
satisfactory to the Company of the Participant’s death.

 

5.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Eligibility Date.

ARTICLE 6

Beneficiary Designation

 

6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

6.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Company or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Company’s rules and procedures, in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Company may, in its sole discretion, determine that spousal consent is required
to be provided in a form designated by the Company, executed by such
Participant’s spouse and returned to the Company. Upon the acceptance by the
Company of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Company shall be entitled to rely on the
last Beneficiary Designation Form filed by the Participant and accepted by the
Company prior to his or her death.

 

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Company or
its designated agent.

 

 

-18-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

6.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

6.5 Doubt as to Beneficiary. If the Company has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Company shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Company’s
satisfaction.

 

6.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Company
from all further obligations under this Plan with respect to the Participant.

ARTICLE 7

Leave of Absence

 

7.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

 

7.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.2 above.

ARTICLE 8

Change in Control

If the Company determines that it is probable that a Change in Control may occur
within the 6-month period immediately following the date the Company made such a
determination, or if a Change in Control in fact occurs in those situations
where the Company has not otherwise made such a determination, the Company shall
make a contribution to the Trust (if in existence at the date of

 

 

-19-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

determination or the date of the Change in Control, as the case may be) in
accordance with the provisions of the Trust. Solely, for purposes of determining
the amount of such contribution (but in no way limiting the Company’s liability
under the Plan as determined under the provision of the Plan), the Company’s
total liability under the Plan shall be equal to the value of all Account
Balances established under the Plan, which remain unpaid by the Company as of
the date of determination or the date of the Change in Control, as the case may
be, whether or not amounts are otherwise currently payable to the Participants
or Beneficiaries under the Plan. All such contributions shall be made as soon as
possible after the date of determination or of the Change of Control, as the
case may be, and shall be made in cash or common stock of the Company. Further,
the Company may, in its discretion, make other contributions to the Trust from
time-to-time for purposes of providing benefits hereunder, whether or not a
Change in Control has occurred or may occur.

ARTICLE 9

Termination of Plan, Amendment or Modification

 

9.1 Termination of Plan. The Committee reserves the right to terminate the Plan
with respect to all Participants, including Participants of a participating
employer. In the event of a Plan termination no new deferral elections shall be
permitted for the affected Participants. However, after the Plan termination the
Account Balances of such Participants shall continue to be credited with Annual
Deferral Amounts attributable to a deferral election that was in effect prior to
the Plan termination to the extent deemed necessary to comply with Code
Section 409A and related Treasury Regulations, and additional amounts shall
continue to credited or debited to such Participants’ Account Balances pursuant
to Section 3.6. The Investment Funds available to Participants following the
termination of the Plan shall be comparable in number and type to those
Investment Funds available to Participants in the Plan Year preceding the Plan
Year in which the Plan termination is effective. In addition, following a Plan
termination, Participant Account Balances shall remain in the Plan and shall not
be distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan. Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

 

9.2 Amendment. The Committee may, at any time, amend or modify the Plan in whole
or in part. Notwithstanding the foregoing, (i) no amendment or modification
shall be effective to decrease the value of a Participant’s vested Account
Balance in existence at the time the amendment or modification is made, and
(ii) no amendment or modification of this Section 9.2 or Section 10.2 of the
Plan shall be effective.

 

9.3 Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

 

 

-20-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

ARTICLE 10

Administration

 

10.1 Administrative Duties. Except as otherwise provided in this Article 10,
this Plan shall be administered by the Company, which from time to time will
provide a report summarizing the administration of this Plan to the Committee.
Both the Committee and the Company shall also have the discretion and authority
to interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations, including factual determinations,
and take such other actions as it deems necessary or advisable in carrying out
its duties under the Plan. The Company may seek from the Committee final
resolution of any ambiguous or unresolved issue that arises in the
administration of the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee or Company,
as applicable, shall be entitled to rely on information furnished by a
Participant or an Employer.

 

10.2 Administration Upon Change In Control. Within 120 days following a Change
in Control, the Company immediately prior to the Change in Control (whether or
not such individuals are members of the Company following the Change in Control)
may, by written consent of the majority of such individuals, appoint an
independent third party administrator (the “Administrator”) to perform any or
all of the Company’s duties described in Section 10.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (a) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (b) the Administrator may only be terminated with
the written consent of the majority of Participants with an Account Balance in
the Plan as of the date of such proposed termination.

 

10.3 Agents. In the administration of this Plan, the Company or the
Administrator, as applicable, may, from time to time, employ agents or third
party administrators and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative ) and may from
time to time consult with counsel.

 

10.4 Binding Effect of Decisions. The decision or action of the Committee,
Company or Administrator, as applicable, with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.

 

10.5 Indemnity of Company. The Company shall indemnify and hold harmless any
Employee to whom the duties of the Company may be delegated, and the
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by any such Employee or the
Administrator.

 

 

-21-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

10.6 Employer Information. To enable the Company and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Company and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Company or Administrator may reasonably require.

ARTICLE 11

Other Benefits and Agreements

 

11.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 12

Claims Procedures

 

12.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Company a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

12.2 Notification of Decision. The Company shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Company determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Company expects to
render the benefit determination. The Company shall notify the Claimant in
writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Company has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

 

-22-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) an explanation of the claim review procedure set forth in Section 12.3
below; and

 

  (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

12.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Company that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Company a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Company, in its sole discretion, may
grant.

 

12.4 Decision on Review. The Company shall render its decision on review
promptly, and no later than 60 days after the Company receives the Claimant’s
written request for a review of the denial of the claim. If the Company
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Company expects to render the
benefit determination. In rendering its decision, the Company shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

 

-23-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

The Company has the right, but not the obligation, to confer with the Committee
concerning any appeal.

 

12.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 12 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 13

Trust

 

13.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, unless otherwise specified by the Company, has established or
may establish a rabbi trust in accordance with Revenue Procedure 92—64, to which
each Employer may, in its discretion, contribute cash or other property,
including securities issued by the Company, to provide for the benefit payments
under the Plan (the “Trust”).

 

13.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Participant’s Election Form shall govern the rights of a Participant to
receive distributions pursuant to the Plan. If a Participant’s Election Form
could be construed to be in contradiction of or different from the terms of the
Plan, the Plan controls. The provisions of the Trust shall govern the rights of
the Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 

13.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 14

Miscellaneous

 

14.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

14.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

 

-24-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

14.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

14.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
except as provided in Section 14.15 of this Plan regarding domestic relations
orders.

 

14.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

14.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder.

 

14.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

14.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

14.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.

 

 

-25-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

14.10 Notice. Any notice or filing required or permitted to be given to the
Committee or Company under this Plan shall be sufficient if in writing and
hand-delivered, sent by registered or certified mail, or sent electronically, to
the individual or address below:

Huntington Bancshares Incorporated

Attn: Compensation Director

41 South High Street

Columbus, Ohio 43215

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

14.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

14.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

14.14 Incompetent. If the Company determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care and custody of such minor, incompetent or incapable
person. The Company may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

14.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.

 

 

-26-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

14.16 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

 

14.17 Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.6. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.

 

14.18 Permitted Delays for Potential Federal Securities Laws or Other
Violations. Notwithstanding any provision of the Plan to the contrary, any
payment to a Participant under the Plan shall be delayed where the Company
reasonably anticipates that making such payment will violate Federal securities
laws or other applicable law; provided that any payment that is delayed under
this section shall be made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause a violation of Federal
securities laws or other applicable law.

 

14.19 Forfeiture. Federal law and regulations (including but not limited to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any guidance
thereunder) may impose restrictions or penalties on the ability of the Company
to pay certain amounts deferred under this Plan. The Company also has
established recoupment policies under which employees of the Company must
forfeit amounts of compensation previously earned if the Company later learns of
wrongdoing on the part of the employee. Notwithstanding any provision of the
Plan to the contrary, to the extent necessary to comply with any such law or
regulation, or to the extent necessary to comply with any other forfeiture or
recoupment policy of the Company, the Company may reduce the amount of a
Participant’s Account Balance or take such other actions that the Company deems
necessary. In such an event, the Company shall not have any liability for such
reduction in the Participant’s Account Balance.

 

 

-27-



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Executive Deferred Compensation Plan

 

 

 

14.20 Correction of Code Section 409A Compliance Errors. If an Employer
unintentionally fails to operate this Plan or follow the terms of this Plan in
such a way that is not compliant with Code Section 409A, the Employer may take
any steps necessary to correct the error, as provided in Internal Revenue
Service guidance for correcting operational and document errors, or other
applicable guidance.

 

 

-28-